                  Case 18-12012-LSS             Doc 241       Filed 10/26/18         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                  Chapter 11

    OPEN ROAD FILMS, LLC, a Delaware                        Case No. 18-12012 (LSS)
    limited liability company, et al.1
                                                            (Jointly Administered)
                   Debtors.

                                       NOTICE OF APPEARANCE

             PLEASE TAKE NOTICE that Ann Kashishian, Esquire of Kashishian Law LLC,

Delaware counsel to Richard Dutcher,2 hereby enters her appearance pursuant to section

1109(b) of the Bankruptcy Code and Bankruptcy Rule 9010(b). Counsel hereby requests,

pursuant to Bankruptcy Rules 2002, 3017, and 9007 and sections 342 and 1109(b) of the

Bankruptcy Code, that copies of all notices and pleadings given or filed in these cases be given

and served upon her at the following address, telephone number, facsimile number, and email

address:

                  Ann Kashishian, Esquire
                  KASHISHIAN LAW LLC
                  501 Silverside Road
                  Wilmington, DE 19809
                  T. (484) 302-8417
                  F. (484) 930-0091
                  E. amk@kashishianlaw.com




1
 The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: Open
Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.); Briarcliff
LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.). The
Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.

2
 Lead counsel to Mr. Dutcher, Stephen Silverman, Esquire of Stephen Silverman Law, has already filed a Notice of
Appearance. See D.I. 185.
              Case 18-12012-LSS         Doc 241      Filed 10/26/18     Page 2 of 2



       PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred

to in the rules specified above, but also includes, without limitation, any notice, application,

complaint, demand, motion, petition, plan and disclosure statement, pleading or request, whether

formal or informal, written or oral, and whether transmitted or conveyed by mail delivery,

telephone, telegraph, telex, courier service, hand-delivery, electronic mail, internet, or otherwise

filed or made with regard to the referenced cases and proceedings therein.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

subsequent appearance, pleading, claim, or suit is intended or shall be deemed to waive Mr.

Dutcher’s (i) rights to have final orders in non-core matters entered only after de novo review by

a higher court; (ii) rights to trial by jury in any proceeding so triable herein or in any

case, controversy or proceeding related hereto; (iii) rights to have the reference withdrawn

in any matter subject to mandatory or discretionary withdrawal; or (iv) other rights, claims,

actions, defenses, set-offs, or recoupments to which Mr. Dutcher is or may be entitled to under

agreements in law or in equity, all of which rights, claims, actions, defenses, set-offs, and

recoupments expressly are reserved.

Dated: October 26, 2018                              KASHISHIAN LAW LLC,

                                                     /s/ Ann M. Kashishian
                                                     Ann M. Kashishian (DE Bar No. 5622)
                                                     501 Silverside Road
                                                     Wilmington, DE 19809
                                                     T. (484) 302-8417
                                                     F. (484) 930-0091
                                                     E. amk@kashishianlaw.com

                                                     Counsel to Richard Dutcher



                                                 2
